Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000053
                                                      22-FEB-2013
                                                      02:05 PM


                         SCPW-13-0000053

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         HAWAI#I STATE TEACHERS ASSOCIATION, Petitioner,

                                 and

 HAWAI#I LABOR RELATIONS BOARD; JAMES B. NICHOLSON, CHAIRPERSON,
     HAWAI#I LABOR RELATIONS BOARD; and ROCK B. LEY, MEMBER,
      HAWAI#I LABOR RELATIONS BOARD (2013-003), Respondents.


                       ORIGINAL PROCEEDING
                    (HLRB CASE NO. CE-05-781)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, Acoba, and Pollack, JJ., and
     Circuit Judge Chang, in place of McKenna, J., recused)

          Upon consideration of the January 28, 2013 petition for

a writ of mandamus filed by the Hawai#i State Teachers

Association (“HSTA”), the documents attached thereto and

submitted in support thereof, and the record, it appears that, at

this time, the HSTA is not entitled to the requested mandamus

relief in light of the voluminous record, the extended duration

of the proceedings, and other relevant circumstances concerning

the disposition of other prohibited practices cases before the

Hawai#i Labor Relations Board.   See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action); In re Disciplinary Bd., 94 Hawai#i

363, 368 & 371, 984 P.2d 688, 693 & 695 (1999) (mandamus relief

is available to compel an official to perform a duty allegedly

owed to an individual only if the individual’s claim is clear and

certain, the official’s duty is ministerial and so plainly

prescribed as to be free from doubt, and no other remedy is

available).   Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, February 22, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Richard W. Pollack

                              /s/ Gary W.B. Chang




                                2